NOTE: This disposition is nonprecedential.

  United States Court of Appeals
      for the Federal Circuit
              __________________________

             DOUGLAS S. MARSHALL,
                  Petitioner,
                           v.
       UNITED STATES POSTAL SERVICE,
                 Respondent.
              __________________________

                      2010-3128
              __________________________

   Petition for review of the Merit Systems Protection
Board in NY0353100042-I-1.
              __________________________

              Decided: November 8, 2010
              __________________________

    DOUGLAS S. MARSHALL, of Guayanilla, Puerto Rico,
pro se.

    ELIZABETH A. SPECK, Trial Attorney, Commercial Liti-
gation Branch, Civil Division, United States Department
of Justice, of Washington, DC, for respondent. With her
on the brief were TONY WEST, Assistant Attorney General,
JEANNE E. DAVIDSON, Director, and KENNETH M. DINTZER,
Assistant Director.
                __________________________
MARSHALL   v. USPS                                       2


    Before LOURIE, LINN, and MOORE, Circuit Judges.
PER CURIAM.
     Douglas S. Marshall (“Marshall”) appeals the final de-
cision of the Merit Systems Protection Board (“Board”),
dismissing his claim for restoration rights under 5 C.F.R.
Part 353. Marshall v. U.S. Postal Serv., No. NY-0353-10-
0042-I-1 (M.S.P.B. Apr. 22, 2010). For the reasons set
forth below, this court affirms.
                      BACKGROUND
    In 1995, Marshall was a part-time letter carrier for
the U.S. Postal Service (“Postal Service”) in Detroit,
Michigan when he suffered a knee injury. After surgery
and a period of receiving worker’s compensation, Marshall
accepted a modified job as a City Carrier Technician in
Detroit. This job carried an 8-hour workday and accomo-
dated Marshall’s physical restrictions. Effective Novem-
ber 27, 2004, Marshall transferred to become a part-time
Flexible City Carrier in Guayanilla, Puerto Rico. For
some time he was paid for 40-hours per week, but, pursu-
ant to Postal Service policy, as a full-time employee who
transferred to a part-time position, it was later deter-
mined that he was not entitled to a 40-hour work week
guarantee. On October 7, 2005, Marshall accepted a part-
time 36-hour work week position in Puerto Rico.
    Marshall filed a complaint with the Office of Workers
Compensation Program (“OWCP”) for intermittent wage
loss; with the Equal Employment Opportunity Commis-
sion (“EEOC”) for discrimination based on race and dis-
ability; and with the United States District Court for the
District of Puerto Rico for violation of the Federal Em-
ployees Compensation Act of 1990 (“FECA”), the Rehabili-
tation Act of 1973, and Title I and Title V of the
Americans with Disabilities Act of 1990, all alleging that
3                                          MARSHALL   v. USPS


he was entitled to the 40-hour work week he had before
his knee injury. In each forum, it was held that Mar-
shall’s voluntary transfer from a full-time position in
Detroit to a part-time position in Guayanilla was the
reason for the decrease in his hours, not his knee injury.
    In 2008, the Postal Service initiated a National Reas-
sessment Process to evaluate the efficiency of the service’s
employment corps. Pursuant to this process, the Postal
Service found that there were no tasks for Marshall to
perform and put him on leave without pay status effective
November 30, 2009. Marshall brought an action with the
Board, claiming the Postal Service violated his restoration
rights under 5 C.F.R. Part 353 by not assigning him to a
40-hour work week.
     On March 16, 2010, Marshall and the Postal Service
signed a settlement agreement, in which Marshall agreed
to “fully and finally release[], acquit[] and discharge[] the
Postal Service . . . from any and all manner of claims . . .
which he now has or might have or might claim to have at
this time against the Postal Service . . . arising out of Mr.
Marshall’s employment with the Postal Service, which
were asserted or which might have been asserted in the
above-captioned Appeal [to the Board].” In exchange,
Marshall received a lump sum of $12,356.60. The agree-
ment included a provision acknowledging that Marshall
entered into the agreement “freely, knowingly, voluntarily
and without coercion, threat or duress” and “that he
understands the final and binding effect of this Settle-
ment Agreement and General Release.” Thereafter, the
Administrative Judge dismissed Marshall’s appeal on the
basis of the settlement. Marshall appealed to this court.
We have jurisdiction under 28 U.S.C. § 1295(9).
MARSHALL   v. USPS                                       4


                       DISCUSSION
    This court will affirm the Board unless the Board’s
decision is “(1) arbitrary, capricious, an abuse of discre-
tion, or otherwise not in accordance with law; (2) obtained
without procedures required by law, rule, or regulation
having been followed; or (3) unsupported by substantial
evidence.” 5 U.S.C. § 7703(c).
    Marshall argues that the Board erred in failing to
look past the settlement agreement because he did not
enter into the agreement voluntarily and that the Postal
Service was required to pay him for 40 hours per week
regardless of the settlement agreement.
     A settlement agreement is presumed to be valid, and
“[t]hose who employ the judicial appellate process to
attack a settlement through which controversy has been
sent to rest bear a properly heavy burden” of proving that
the settlement was invalid. Asberry v. U.S. Postal Serv.,
692 F.2d 1378, 1380 (Fed. Cir. 1982). We will set aside a
settlement agreement only if it can be shown that it is
unlawful, entered into involuntarily, or was the result of
fraud or mutual mistake. Sargent v. Dep’t of Health and
Human Servs., 229 F.3d 1088, 1091 (Fed. Cir. 2000) (per
curium).
     Marshall appears to argue that he was coerced into
the settlement agreement because the mediator knew
that Marshall’s house was being foreclosed, and recom-
mended that Marshall “take what [he] can get.” There is
no evidence in the record that Marshall’s decision to
follow-through on the recommendation and proceed with
the settlement was involuntary. Moreover, the agreement
itself states that Marshall entered into the settlement
“voluntarily and without coercion.” Marshall has failed to
carry the burden required to set aside the settlement
agreement.
5                                          MARSHALL   v. USPS


    Second thoughts about the terms of a settlement
agreement do not provide a legally cognizable basis on
which to set aside the agreement. See Miller v. U.S.
Postal Serv., No. 99-3023, 1999 WL 159938, at *2 (Fed.
Cir. Mar. 16, 1999) (“In light of this waiver [in the settle-
ment agreement of the right to appeal], it is not available
to Petitioner now to raise the issue of the fairness of the
terms of the settlement agreement.”). Thus, even assum-
ing that Marshall is entitled to a 40-hour work week, and
that his arguments are not foreclosed by the proceedings
at the OWCP, the EEOC and the district court, we will
not ignore Marshall’s voluntary agreement to the terms of
the settlement.
    Marshall has failed to show that the Board’s dismissal
of his claim was arbitrary, capricious, an abuse of discre-
tion, or otherwise not in accordance with law.
                       CONCLUSION
    For the foregoing reasons, this court affirms the deci-
sion of the Board dismissing Marshall’s claims. Because
of our holding that the settlement agreement is binding
on Marshall, we do not reach the merits of Marshall’s
contentions regarding his entitlement to additional hours.
                       AFFIRMED
                           COSTS
    Each party shall bear its own costs.